          Case
         Case   1:19-cv-06597-PKCDocument
              1:19-cv-06597-PKC    Document
                                          15 16
                                              FiledFiled 10/07/19
                                                     10/03/19  PagePage
                                                                    1 of 21 of 2


                                                                                                       r,
                                                                                                       If
UNITED STATES DISTRICT COURT                                                                           h
                                                                                                       IiI,'
SOUTHERN DISTRICT OF NEW YORK                                                                          ,,
                                                                                                       il['
                                                                                                       fl
                                                                                                       ,,n
                                                                                                       !
                                                                      19 Civ. 6597 (PKC)               i
                                                                                                       !,
TINA CARR and YVETTE COLON,

                                  Plaintiffs,
                                                                         [~~
                                                                                                       !
                                                                                                            ,

               - against-                                                                                   ''
                                                               STIPULATION AND ORDER                     ,t
                                                                                                              .

                                                               OF VOLUNTARY DISMISSAL                    ~.
ELISABETH DEVOS, in her official capacity as                                                             ij
Secretary of the U.S. Department of Education,                                                           r
                                  Defendant.


       WHEREAS, on July 16, 2019, plaintiffs Tina Carr and Yvette Colon (collectively,

"Plaintiffs") brought this action pursuant to the Administrative Procedure Act, 5 U.S.C. § 701 et

seq., concerning certain student loans (the "Loans") borrowed by Plaintiffs;

       WHEREAS, during the pendency of this action, the Loans were modified by, or at the

request of, the Secretary, resulting in balru;ices of $0.00 and thus no money owed by Plaintiffs, as

described in the October 2, 2019, Declaration of Cristin Bulman, attached as Exhibit A; therefore

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the parties and their counsel, that:

        1.     Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), this action shall be and hereby is

dismissed with prejudice and without costs or attorney's fees to·either party.

        2.      This Stipulation may be filed with the Clerk of Court without further notice to

either party; and

        3.      This Stipulation may be signed in counterparts (including, without limitation, by

PDF or facsimile), each of which will be deemed and original and all of which will be taken

together and deemed one instrument.




                                            -page 1 of2-
         Case 1:19-cv-06597-PKC Document 16 Filed 10/07/19 Page 2 of 2
        Case 1:19-cv-06597-PKC Document 15 Filed 10/03/19 Page 2 of 2




 New York, New York                   New York, New York
 October L_, 2019                     October 2-_, 2019

 NEW YORK LEGAL ASSISTANCE GROUP GEOFFREY S. BERMAN
 Attorney for Plaintiffs         United States Attorney for the
                                 Southern District of New York
                                      Attorney for Defendant
  ·11}~··
([/{!/{410
 Jane Greengold Stevens
                                       A~
                                       Assistant United States Attorney
 Shanna Tallarico                      86 Chambers Street, 3rd Floor
 Jessica Ranucci                       New York, New York 10007
 7 Hanover Sq.                         Tel. (212) 637-2810
 New York, New York 10004
 (212) 613-5000

 Eileen M. Connor
 Toby Merrill
 Victoria Roytenberg
 LEGAL SERVICES CENTER OF
 HARVARD LAW SCHOOL
 122 Boylston Street
 Jamaica Plain, MA 02130
 (617) 522-3003

 SO ORDERED:




                    10/7/2019



  All motions terminated. The Clerk shall close
  the case.



                                 -page2 of2-
